NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                         MAR 25 2011

                                                                       MOLLY C. DWYER, CLERK
                                                                        U .S. C O U R T OF APPE ALS

PABLO ANGEL RODRIGUEZ-                           No. 06-75243
ARELLANO,
                                                 Agency No. A075-736-742
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Pablo Angel Rodriguez-Arellano, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the BIA’s denial of a motion to reconsider and review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo legal and constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Rodriguez-Arellano’s

motion to reconsider where the motion did not identify any error of fact or law in

the BIA’s prior order. 8 C.F.R. § 1003.2(b)(1). It follows that the BIA did not

violate due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error for a petitioner to prevail on a due process claim).

      To the extent Rodriguez-Arellano raises a due process challenge to the

BIA’s dismissal of his direct appeal, we lack jurisdiction because he failed to file a

petition for review of that decision. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315

F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    06-75243